DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1-2 are informal hand drawn drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1-11 objected to because of the following informalities: 
Claim 1, lines 5-6, should apparently read --the housing control unit-- instead of “the control unit”. This change is required so it is clear that there are only two different control units, the housing control unit and ancillary control unit.
Claims 2-11 should have a comma after each claim they’re dependent upon. For example, claim 2 should apparently read, --The sensor of claim 1, further…--
Claim 5, line 1 should apparently read --the housing control unit-- instead of “the control unit” for the reason stated above.
Claim 5, line 2 and line 3, should apparently read -- “the one or more sensing units—instead of “the at least one or more sensing units”. This change is needed so that the language of the claims are consistent.
Claim 5, line 3 should apparently read --transmitting-- instead of “transmit”.
Claim 8, line 1 should apparently read --the housing control unit-- instead of “the control unit” for the reason stated above.
Claim 8, line 2, should apparently read --the one or more sensing units-- instead of “the at least one or more sensing units”. This change is needed so that the language of the claims are consistent.
Claim 10, line 8 should apparently read –such as-- instead of “such”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 2 is indefinite as it is unclear how the sensor comprises an ancillary control unit, but the ancillary control unit is located remotely from the sensor. If the sensor comprised the ancillary control unit, it would be located within the sensor, not located remotely from the sensor.
	Claim 4 is indefinite as it is unclear if the patient data needs to be displayed on the display since Applicant uses the phrase “may be”. This claim should apparently read --…the ancillary control unit includes patient data configured to be displayed on the display.--
Claim 5 is indefinite as it is unclear what is transmitting instructions. Is the signal received by the control unit transmitting instructions, or is it the control unit that is transmitting instructions? For purposes of examination, this is being interpreted as the control unit transmitting instructions to the one or more sensing units.
Claim 7 is indefinite as it is unclear how the sensor comprises a treatment system, but the treatment system can be located remotely from the sensor. If the sensor comprised the treatment system, it would be located within the sensor, not located remotely from the sensor.
Claim 8 recites the limitation “the at least one or more sensing unites signal in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The claim should apparently read, --the patient analyte data included in said signal of the at least one or more sensing units.--       
    Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, lines 5, 6, and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 3 is indefinite as it incorporates the indefinite subject matter of claim 2 therein, therefore also being rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 claims the bone marrow of a patient. Claim 1 should state, --one or more sensing units positioned at least partially within the housing and configured to extend from the housing into a bone marrow of a patient--
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laster (US 20100145317 A1 - cited in the IDS filed 19 November 2020).
The claims are directed towards a sensor for measuring analytes comprising: 
a housing having an interior; 
a housing control unit positioned within the housing and having a transmitter and a receiver; 
an energy source positioned within the housing for providing energy to the control unit; 
one or more sensing units positioned at least partially within the housing and extending from the housing into a bone marrow of a patient; 
a porous membrane covering a part of the housing that is configured to allow access to the interior of the housing.

Regarding claim 1, Laster teaches a sensor for measuring analytes comprising (Paragraph [0001]): a housing having an interior (Paragraph [0141] and Fig. 2a, element 20 (housing) – the housing has an interior in order to hold the component within); a housing control unit positioned 
Regarding claim 2, Laster teaches an ancillary control unit located remotely from the sensor and in communication with the housing control unit (Paragraphs [0106] and [0113]) the ancillary control unit having a display (Paragraph [0113]).
Regarding claim 3, Laster teaches wherein a signal from the one or more sensing units is received by the housing control unit and transmitted to the ancillary control unit (Paragraph [0141]).
Regarding claim 4, Laster teaches wherein said signal transmitted to the ancillary control unit includes patient data that may be displayed on the display (Paragraph [0113]).
Regarding claim 5, Laster teaches wherein the control unit is configured to receive a signal from the at least one or more sensing units (Paragraph [0113]), said signal including patient analyte data and transmit instructions to said at least one or more sensing units to measure analytes data on a fixed or adjustable schedule (Paragraph [0113]).
Regarding claim 10, Laster teaches wherein the analytes are selected from biochemical, hormonal, inflammatory, hematologic, genetic/nucleic acid and physiologic concentrations, vascular pressures, flow rates, pharmacologic concentrations, degradation products, p11, oxygen, carbon dioxide, toxic exposures, metabolic factors such as glucose, lactate, electrolytes; hormones such as cortisol, insulin, epinephrine; drug and drug metabolites; other therapeutic 
Regarding claim 11, Laster teaches wherein the sensor is implantable in a pelvic region of a patient (Paragraph [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laster (US 20100145317 A1 - cited in the IDS filed 19 November 2020), as applied to claim 1 above, further in view of Hampapuram (US 20160212783 A1).
Regarding claim 6, Laster teaches claim 1 as discussed above, but fails to explicitly teach wherein the one or more sensing units are removable and replaceable. 

Hampapuram is analogous art as it teaches a system for measuring analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laster to have one or more sensing units being removable and replaceable, as taught by Hampapuram. This would have been done in order for the sensor to be changed (Paragraph [0058] of Hampapuram).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laster (US 20100145317 A1 - cited in the IDS filed 19 November 2020), as applied to claim 1 above, further in view of Pace (US 20160331284 A1).
Regarding claim 7, Laster teaches claim 1 as discussed above. Laster further teaches comprising a treatment system for providing medication to the patient (Paragraph [0149] and Fig. 3a, element 52).
Laster fails to teach the treatment system housed within the housing or located remotely from a site where the sensor is implanted.
Pace teaches a treatment system located remotely from a site where a sensor is implanted (Paragraphs [0042] and [0104] of Pace).
Pace is analogous art as it teaches a sensor for measuring analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laster to have the treatment system located remotely from a site where the sensor is implanted, as taught by Pace. This would have been modified in order for the sensor to be able to relay necessary data in order for the treatment system to know the necessary dose of drug to administer. Furthermore, this would have 
Regarding claim 8, Laster teaches wherein the control unit is configured to receive a signal from the at least one or more sensing units (Paragraph [0113]).
Laster fails to teach wherein said signal including patient analyte data and transmit instructions to the treatment system to deliver medication to the patient based on the patient analyte data included in the at least one or more sensing units signal.
Pace teaches wherein a signal including patient analyte data and transmit instructions to a treatment system to deliver medication to a patient based on a patient analyte data included in the at least one or more sensing units signal (Paragraphs [0042] and [0104] of Pace).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laster to have the signal including patient analyte data and transmit instructions to the treatment system to deliver medication to the patient based on the patient analyte data included in the at least one or more sensing units signal, as taught by Pace. This would have been modified in order for the treatment system to administer the necessary dose based on the sensor data. Furthermore, this would have been modified so that the remote treatment system can deliver the medication at the appropriate site of a patient.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laster (US 20100145317 A1 - cited in the IDS filed 19 November 2020).
Regarding claim 9, Laster fails to teach wherein the energy source is selected from one or more replaceable batteries or a self generating system which uses a process such as motion or vascular flow, body heat, or chemical reaction,

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laster to have the energy source comprise replaceable batteries, as taught by Laster. This would have been modified as Laster requires an energy source, but fails to disclose what the energy source is comprised of, and Laster further teaches that the energy source is replaceable batteries.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burton (US 8080003 B1) teaches a sensor for measuring biological substances having a housing extending into the bone marrow of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            

/THADDEUS B COX/            Primary Examiner, Art Unit 3791